              IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF WISCONSIN
                       GREEN BAY DIVISION

STEFEN ESCAMILLA,                     )
                                      )
     Plaintiff,                       )             CIVIL ACTION FILE NO.
                                      )
v.                                    )
                                      )
UNITED STATES OF AMERICA,             )
                                      )
     Defendant.                       )

                                 COMPLAINT

                              I. INTRODUCTION


1.   This action, under 18 U.S.C. § 925A(2), seeks an order that a firearm transfer

     to Plaintiff be approved by Defendant and a declaration that Plaintiff is not

     federally prohibited from possessing firearms.

                        II. JURISDICTION & VENUE

2.   This Court has jurisdiction under 28 U.S.C. § 1331, 28 U.S.C. § 1343(a)(4),

     28 U.S.C. § 1346(a)(2), and 28 U.S.C. § 1361.

3.   Venue is proper under 28 U.S.C. § 1402(a)(1) because the United States is a

     Defendant and the Plaintiff resides in this District and in this Division.



                                          1




       Case 1:21-cv-00510-WCG Filed 04/21/21 Page 1 of 4 Document 1
                                     III. PARTIES

4.     Plaintiff is a citizen and resident of Winnebago County, Wisconsin and a

       citizen of the United States.

5.     Defendant is the United States of America.

                               IV.     FACTUAL BACKGROUND

6.     In 2019, Plaintiff attempted to purchase a handgun from Classic

       Firearms in Appleton, Wisconsin.

7.     As a federal firearms licensee (“FFL”), Classic Firearms was required

       under 18 U.S.C. § 922(t) to run a background check on Plaintiff using the

       National Instant Criminal Background Check System (“NICS”), which is

       operated by the Federal Bureau of Investigation (“FBI”) (an

       agency of Defendant), before transferring the firearm to Plaintiff.

8.     Defendant denied the transfer.

9.     Plaintiff utilized the FBI’s system that allows denied gun purchasers to

       learn the reason for the denial.

10. On August 2, 2019, the FBI sent Plaintiff a letter telling Plaintiff that is

       prohibited from possessing a firearm pursuant to 18 U.S.C. § 922(g)(4), as a

       “person who has been adjudicated as a mental defective or who has been
                                          4




        Case 1:21-cv-00510-WCG Filed 04/21/21 Page 2 of 4 Document 1
      committed to a mental institution.”

11. When providing such letters to denied purchasers, the FBI typically provides

      the name of the agency that was the source of the information the FBI used.

12. In the August 2, 2019, letter, the FBI did not identify an agency that was the

      source of the information regarding Plaintiff’s alleged adjudication or

      commitment.

13. Plaintiff has never been adjudicated as a mental defective.

14. Plaintiff has never been committed to a mental institution.

15. Plaintiff is not prohibited from receiving or possessing a firearm pursuant to

       18 U.S.C. § 922(g) or (n).

16. Plaintiff would like to possess firearms but is in fear of arrest and

       prosecution for doing so because Defendant has asserted that it would be a

       federal crime for Plaintiff to do so.

17. Pursuant to 18 U.S.C. § 925A, Plaintiff was not prohibited from receipt

       of the firearm he sought to purchase and therefore seeks an order

       directing that the transfer be approved.

Prayer for Relief

Plaintiff demands the following relief:

18. An order pursuant to 18 U.S.C. § 925A requiring Defendant to approve the

       transfer described above.


                                           4




        Case 1:21-cv-00510-WCG Filed 04/21/21 Page 3 of 4 Document 1
19. A declaration that Plaintiff is not federally prohibited from possessing

      firearms.

20. Costs of bringing and maintaining this action, including reasonable attorney’s

      fees.

21. Any other relief the Court deems proper.




                                      JOHN R. MONROE,


                                         /s/ John R. Monroe
                                      John R. Monroe
                                      John Monroe Law, P.C.
                                      156 Robert Jones Road
                                      Dawsonville, GA 30534
                                      Telephone: (678) 362-7650
                                      Facsimile: (678) 744-3464
                                      jrm@johnmonroelaw.com

                                      ATTORNEY FOR PLAINTIFF




                                        4




        Case 1:21-cv-00510-WCG Filed 04/21/21 Page 4 of 4 Document 1
